--------------------------------------------------------------------------------

Exhibit 10.2



Execution Version



--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT


by and among


Golden Ridge Rice Mills, LLC,


Wayne and Wendy Wilkison,


G E Mills LLC


and


RiceBran Technologies


Dated as of November 5, 2018



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (“Agreement’) is entered into as of November 5,
2018 (“Effective Date”), by and among Golden Ridge Rice Mills, LLC, an Arkansas
limited liability company with principal offices at 1784 Highway 1 North, Wynne
Arkansas 72396 (“Seller”), Wayne and Wendy Wilkison, as tenants in the entirety
and G E Mills LLC, an Arkansas limited liability company (collectively the
“Members” and collectively with Seller “Seller Parties”) and RiceBran
Technologies, a California corporation with principal offices at 1330 Lake
Robbins Drive, Suite 250, The Woodlands, Texas 77380 (“Buyer”) (each a “Party”
and collectively the “Parties”). Buyer and the Seller Parties are each sometimes
referred to herein individually as a “Party” and are collectively referred to
herein as the “Parties.” In consideration of the mutual covenants,
representations, warranties, conditions and agreements set forth herein, and for
other good and valuable consideration, the sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:


Recitals


A.         Business. Seller owns, operates and is engaged in the business of a
rice mill facility (the “Business”). Members are the majority owners of Seller.
Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, the
Assets described below, and Seller desires Buyer to assume, and Buyer desires to
assume from Seller, the Assumed Liabilities, all in accordance with the terms
and subject to the conditions set forth in this Agreement.


B.        Approval. The respective manager, member, boards of directors or
equivalent governing bodies of each of Seller and Buyer have approved this
Agreement and the transactions contemplated hereby, upon the terms and subject
to the conditions set forth herein.


C.          Certain Defined Terms. Certain terms used in this Agreement are
defined herein. A list of such defined terms is set forth on Exhibit A.


Agreement


1.          Sale and Purchase of Assets. Seller Parties agree to sell, convey
and transfer to Buyer and Buyer agrees to purchase and acquire all of Seller
Parties’ right, title and interest in and to all of the assets used or useful in
connection with Seller’s Business, including all physical assets, tradenames and
good will, and the real property located at 1784 Highway 1 North, Wynne,
Arkansas (“Facility”) all comprising a portion of the Assets, but excluding the
Excluded Assets, for the purchase price and upon and subject to the terms and
conditions hereafter set forth. The sale of the Business is entire and
inseverable, and Buyer shall have no obligation to purchase any of the Business
assets unless all assets of the Business are simultaneously sold.


1.1.     Purchased Assets. The assets to be sold and purchased hereunder
(“Assets”) are described below, but shall not include the Excluded Assets
specified in Section 1.2:


(a)         Merchandise and Supplies. All net (remaining at the Closing)
merchandise and supplies of the Business;
 
2

--------------------------------------------------------------------------------

(b)         Cash, Cash Equivalents and Accounts Receivable. All cash, cash
equivalents and rights to payment for services or goods sold, leased or
rendered, whether or not earned by performance (including unbilled receivables),
notes receivable, prepaid assets and deposits, unbilled costs and fees, any
rights under any credit facilities or letters of credit, including, without
limitation, any such assets that relate to the Business and that arise prior to
the Closing, and the proceeds thereof (“Accounts Receivable”) and the records
and information concerning such Accounts Receivable;


(c)      Inventory. All merchandise, supplies, raw materials, work in process,
packaging, finished goods and other inventories of the Business as of the close
of business immediately prior to the Closing (“Inventory”);


(d)      Physical Assets. All physical assets and tangible operating assets of
the Business and assets used by Seller in connection with the Business,
including the equipment, fixtures, furniture, equipment, computers, software,
communications networks, data centers, computers, software, hardware, databases,
computer equipment, workstations and all other information technology, owned by
Seller, phone system, furniture, tools, copiers, supplies, vehicles and
leasehold improvements, art and other similar items regularly used in the
operation of the Business, and any other assets of like character used in the
operation of the Business added or substituted prior to the Closing;


(e)          Real Property. The Facility and other real property and
improvements thereon (“Real Property”) described in the form of grant deed
attached as Exhibit B (“Grant Deed”);


(f)        Contract Rights. All contractual rights and entitlements of Seller
incident, related to, or necessary to the operation of the Business, all of
which shall be fully assigned to Buyer and all purchase, service, maintenance
and other similar contractual rights to the extent related to the Assets, and
the benefit of all other leases, contracts and agreements to which Seller is a
party or by which it is bound with respect to the Business, including without
limitation, the real property lease (“Assigned Lease”) and open purchase orders
for Ally, Aramark Uniform Services, Blue Ridge Financial, LLC lease, Indumak
Agreement, HughesNet Agreement, and M2 Lease Funds, subject to any required
consent of the third parties thereunder (collectively “Assigned Contracts”), but
excluding any employment agreements and other arrangements relating to
employees;


(g)         Permits. All easements, franchises, permits, licenses, consents and
certificates of all regulatory, administrative, and other governmental agencies
and bodies issued to or held by Seller and which relate to the operation of the
Business (the “Permits”), which Permits are listed on Schedule 1.1(g); provided,
however, that any Permits that are not transferable shall be expressly
identified as non-assignable on Schedule 1.1(g) and shall not be included in the
Assets transferred to Buyer;


(h)        Intangible Assets. The know-how, intellectual property, goodwill and
other intangible assets associated with the Business or incident, related to, or
necessary to the operation of the Business, and all books, records and
information of the Business (“Intangible Assets”), including without limitation
(i) all customer and supplier lists, records and general files or papers and
documents of every kind or nature whatsoever relating to the Business, all
customer information and data used in connection with the Business (subject to
all legal limitations and the right of Seller to maintain a copy); (ii) the
exclusive right of Buyer to represent itself as carrying on the Business
previously conducted by Seller, and all rights in and title to the tradenames of
the Business and the exclusive right to use the name “Golden Ridge” or any
derivations thereof (including any web site); (iii) any and all trade or service
marks, regardless of whether protected with formal trademarks or the like; (iv)
plans (including engineering plans and drawings), research and development data
and the like used in the Business, manuals, documents, all computer hardware and
software relating to the Business, including systems supporting documentation
and program code and all claims, causes of action and rights to sue for past,
present and future infringement or unconsented use of intellectual property
rights included in the Intangible Assets; and (v) the exclusive right of Buyer
to represent itself as carrying on the Business previously conducted by any
Seller;
 
3

--------------------------------------------------------------------------------

(i)        Claims. All causes of action, claims, demands, deposits, prepaid
expenses, warranties, guarantees, refunds, rights of recovery, rights or set off
and other rights and privileges against third parties whether liquidated or
unliquidated, fixed or contingent, choate or inchoate that relate to events or
breaches which relate to the Assets; and


(j)          Noncompetition Agreement. The agreement of Seller Parties not to
compete as provided in Section 7.6.


1.2.        Excluded Assets. Nothing herein contained shall be deemed to sell,
transfer, assign or convey Excluded Assets to Buyer, and Seller shall retain all
right, title and interest to, in and under the Excluded Assets. “Excluded
Assets” shall mean any asset not specifically identified as a Purchased Asset in
Section 1.1. Without limiting the generality of the foregoing, Excluded Assets
include the following assets of Seller:


(a)       This Agreement. Any and all rights of Seller in this Agreement and any
agreement or document entered into or delivered pursuant to this Agreement;


(b)          Avoidance Claims. All avoidance claims or causes of action arising
under the Bankruptcy Code or applicable state law;


(c)         Contracts. All purchase orders or agreements of Seller that are not
Assigned Contracts;


(d)         Insurance. All rights under Seller’s insurance policies and any
right to refunds due with respect to such insurance policies and all rights of
Seller under or pursuant to all warranties, representations and guarantees made
by third parties relating to the Excluded Assets or liabilities of Seller to the
extent such liabilities are not Assumed Liabilities;


(e)       Benefit Plans. Any rights to any employee benefit plans and any
records relating thereto;


(f)          Taxes. All claims for refund of Taxes and other amounts and all
rights to Tax loss carry forwards of Seller;
 
4

--------------------------------------------------------------------------------

(g)        Personal Assets. All personal items of the Members that are not used
or useful in the Business; and


(h)        Specific Excluded Assets. All of the assets, properties and rights
set forth in Schedule 1.1(h) hereto.


2.           Assumed and Excluded Liabilities.


2.1.        Assumption of Certain Liabilities. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Buyer shall assume,
effective as of the Closing, and shall timely perform and discharge in
accordance with their respective terms, the Assumed Liabilities. “Assumed
Liabilities” shall mean the following obligations:


(a)      Assigned Contracts. All liabilities under the Assigned Contracts to be
performed by Buyer after the Closing, including all warranty obligations for
products sold by Buyer after the Closing;


(b)          Listed Liabilities. Those liabilities described on Schedule 2.1(b)
hereto;


(c)         Bank Loan. The loan facility of Seller owing to First National Bank
of Wynne (“Bank”) as guaranteed by the United States Department of Agriculture
(“USDA”) in the approximate amount of One Million Eight Hundred and Fifty-Seven
Thousand Dollars ($1,857,000) (“Bank Loan”), and more specifically described on
Schedule 2.1(c), which shall be paid in full as of the Closing Date; and


(d)       Assumed Member Loan. The loan facility of Seller owing to Wayne
Wilkinson a Member in the approximate amount of Eight Hundred and Fifty-Eight
Thousand Dollars ($858,000) (“Assumed Member Loan”), and more specifically
described on Schedule 2.1(d), which actual amount shall be subject to approval
by Buyer in Buyer’s discretion to the extent that it exceeds Eight Hundred and
Fifty-Eight Thousand Dollars ($858,000).


2.2.       Excluded Liabilities. Anything herein to the contrary
notwithstanding, other than the Assumed Liabilities, Buyer does not assume any
of the liabilities or obligations of Seller, all of which are retained by
Seller. Buyer shall not assume or be obligated to pay, perform or otherwise
discharge any obligation or liability of Seller, including without limitation
any relating to the Business, direct or indirect, known or unknown, absolute or
contingent, not expressly assumed by Buyer pursuant to this Agreement or the
Assignment and Assumption Agreement (all such obligations and liabilities not
being assumed, the “Excluded Liabilities”). Such Excluded Liabilities
specifically include, but are not limited to, the following liabilities or
obligations of Seller: (i) any liability for any and all federal state and local
Taxes relating to periods prior to the Closing Date; for purposes of this
Agreement “Taxes” include all amounts owed to the federal government, or any
state or local government; (ii) any liability under any currently pending or
past litigation or administrative proceedings of any kind; (iii) any liability
for personal injury or property damage that relates to the Business and occurred
on or prior to the Closing Date; (iv) any liability under products liability,
strict liability, or express or implied warranty claims relating to products
manufactured or sold by Seller; (v) any trade payable, debt to, or loan or line
of credit from, any party, other than the Assumed Liabilities or in excess of
the amount shown on Schedule 2.1(b); (vi) any accrued and unpaid salaries or
wages, independent contractor fees, vacation pay, sick pay, and/or paid time off
of any employee, officer, member, and/or manager of Seller, and/or any employee
benefit plan accruals of any kind; (vii) any of Seller’s possible claims,
demands, losses, fees, licenses, fines, penalties, Taxes, interest and other
liabilities owed to any federal, state or local governments; (viii) any risk of
loss to any of the Assets on or prior to the Closing Date or obligation
undertaken by or reserved to Seller in this Agreement; (ix) any claims by owners
or former owners against Seller for unreturned capital contributions or loans,
except as and only to the extent expressly payable by Buyer pursuant to this
Agreement; (x) any liabilities of Seller Parties hereunder, (xi) any liabilities
related to any violation of law or any action by any governmental authority, and
(xii) all unknown liabilities of Seller and all liabilities of Seller relating
to or arising out of any of the Excluded Assets or contracts not assigned to
Buyer hereunder.
 
5

--------------------------------------------------------------------------------

3.           Purchase Price and Payment.


3.1.      Purchase Price. Upon the terms and subject to the conditions set forth
in this Agreement, at the Closing, and in consideration for the sale,
conveyance, transfer, assignment and delivery of the Assets pursuant hereto,
Buyer shall (i) pay in full the Bank Loan and pay the Assumed Member Loan as set
out below; (ii) repay Two Hundred and Fifty Thousand Dollars ($250,000) of the
Assumed Member Loan, (iii) pay the Closing Consideration by issuance of the
Closing Shares to Seller and (iv) fund the Escrow Amount by delivery of the
Escrow Shares into an escrow account (“Escrow Account”) established pursuant to
the terms and conditions of an escrow agreement, in the form that will be
attached hereto as Exhibit C at or before the Closing (“Escrow Agreement”). As
used herein, “Closing Consideration” shall be Three Million Five Hundred
Thousand Dollars ($3,500,000), increased or reduced to take into account any
adjustment thereto pursuant to Section 3.3(a), and reduced by the Escrow Amount.
“Escrow Amount” shall equal Eight Hundred Thousand Dollars ($800,000). The
Closing Shares and Escrow Shares are defined in, and shall be determined in
accordance with, Section 3.2. The Closing Consideration, together with the
Escrow Amount, the payment of the Bank Loan and the assumption of the amount
payable under the Assumed Member Loan are referred to in this Agreement as the
“Purchase Price”. The Assumed Member Loan shall be paid as follows: Two Hundred
and Fifty Thousand Dollars ($250,000) at Closing and Two Hundred and Fifty
Thousand Dollars ($250,000) paid sixty (60) days after Closing. The balance of
Three Hundred and Fifty Eight Thousand Dollars ($358,000) shall be represented
by a Promissory Note bearing interest at the same rate per annum as the Bank
Loan with interest-only monthly payments for one (1) year and the balance to
paid within twelve (12) months of the Closing.


3.2.        Closing Shares and Escrow Shares. The “Closing Shares” shall
comprise the number of shares of Buyer’s Common Stock that are valued in the
aggregate in the amount of the Closing Consideration and the “Escrow Shares”
shall comprise the number of shares of Buyer’s Common Stock that are valued in
the aggregate in the amount of the Escrow Amount. For this purpose, the value of
each such share shall equal (i) the ten (10)-day volume-weighted average trading
price (“VWAP”) of Buyer’s shares on the Nasdaq Stock Market as of the Closing
Date, provided, that (ii) if the price per share equals or exceeds Two Dollars
and Ten Cents ($2.10), the price used to determine the number of shares issued
shall be Two Dollars and Ten Cents ($2.10) and (iii) if the price per share
equals or is less than One Dollar and Eighty Cents ($1.80), the price used to
determine the number of shares issued shall be One Dollar and Eighty Cents
($1.80).
 
6

--------------------------------------------------------------------------------

3.3.        Adjustments for Net Working Capital.


(a)       Pre-Closing Net Working Capital Adjustment. Seller shall cause to be
delivered to Buyer at least three (3) days prior to the Closing (i) an estimated
statement of the Net Working Capital (“Estimated Net Working Capital Statement”)
and (B) a certificate as to the preparation of the Estimated Net Working Capital
Statement executed by the Chief Financial Officer of Seller. The Estimated Net
Working Capital Statement shall be prepared in good faith in conformity with
United States generally accepted accounting principles as in effect on the date
hereof, consistently applied (“GAAP”) on a basis consistent with the methods
used in computing Net Working Capital set forth on Schedule 3.3(a). If the
Estimated Net Working Capital is less than Two Hundred and Fifty Thousand
Dollars ($250,000) or more than Six Hundred Thousand Dollars ($600,000) (such
range the “Target Net Working Capital”), the Parties shall make the adjustments
as outlined in Section 3.3(b).


(b)        Post-Closing Net Working Capital Adjustment. Within one hundred
twenty (120) days following the Closing Date, Buyer will prepare and deliver to
Seller a written statement (“Closing Report”) setting forth a calculation in
reasonable detail of the Net Working Capital. Buyer and Seller shall work
together in good faith for a period of sixty (60) days after the delivery of the
Closing Report (“Review Period”) to resolve any disputes concerning the Closing
Report. If Seller and Buyer fail to resolve all such matters in dispute within
the Review Period, then within fifteen (15) days of the expiration of the Review
Period, Seller and Buyer shall jointly select an independent mediator pursuant
to Section 11.17(a). If Seller fails to notify Buyer of any disputes within the
Review Period, the Closing Report (including the calculation of Net Working
Capital) will be conclusive and binding on the Parties upon the expiration of
the Review Period. If Seller notifies Buyer of agreement with any items in the
calculation of Net Working Capital, such calculation will be conclusive and
binding on the Parties immediately upon such notice. The Closing Report and the
calculation of Net Working Capital, as finally determined pursuant hereto, will
constitute the “Final Closing Report” and “Final Net Working Capital,”
respectively, for purposes of this Agreement. The date on which the Final
Closing Report is finally determined in accordance herewith, is referred to as
the “Determination Date.” If, after final determination of the Final Closing
Report pursuant hereto, the Final Net Working Capital is greater than the lower
of (i) the Target Net Working Capital and (ii) the Estimated Net Working
Capital, then Buyer shall, within three (3) Business Days after the
Determination Date, make payment of such difference by wire transfer in
immediately available funds to Seller. If, after final determination of the
Final Closing Report pursuant to this Section 3.3(b) and, if applicable, Section
11.17, the Final Net Working Capital is less than the lower of (x) the Target
Net Working Capital and (y) the Estimated Net Working Capital, then Seller
Parties, jointly and severally, agree to immediately deliver such difference to
Buyer.


(c)         Definitions of Net Working Capital, Current Assets and Current
Liabilities. As used herein, the following terms shall have the meanings
specified below: “Net Working Capital” means, as of the close of business on the
date prior to the Closing Date, (i) the Current Assets less (ii) the Current
Liabilities; provided that “Net Working Capital” shall be calculated
consistently with the methods used in computing Net Working Capital set forth on
Schedule 3.3(a). “Current Assets” means current assets included in the Assets
(including cash, accounts and notes receivable of the Business (net of
allowances for cash discounts, doubtful accounts, bad debts, chargebacks,
customer rebates and sales returns) and prepaid expenses of the Business), in
each case as determined in accordance with the methodologies and principles used
in the preparation of the Financial Statements (as defined herein), to the
extent consistent with GAAP. “Current Assets” shall exclude (x) receivables not
collected within ninety (90) days after the Closing Date or not expected to be
collected within ninety (90) days after the Closing Date and (y) receivables
from related parties. “Current Liabilities” means current liabilities included
in the Assumed Liabilities, including (A) all trade payables and amounts
collected from customers of the Company for work or services not yet performed,
and amounts payable to Tax authorities, benefit providers and other applicable
recipients; (B) regarding any employees of the Business that Buyer, in its sole
discretion, agrees to employ after the Closing, all accrued but unpaid payroll
Taxes, workers’ compensation costs, benefits premiums, payroll costs and all
other costs accrued but unpaid as of the Closing; and (C) deferred revenue, in
each case as determined in accordance with the methodologies and principles used
in the preparation of the Financial Statements, to the extent consistent with
GAAP. “Current Liabilities” shall exclude payables to related parties, other
than office lease amounts in the normal course of business.
 
7

--------------------------------------------------------------------------------

3.4.       Allocation of Purchase Price. No later than five (5) days prior to
the Closing, Seller and Buyer shall mutually agree on the allocation of the sum
of the Purchase Price (inclusive of the Assumed Liabilities) among the Assets in
accordance with Section 1060 of the Code (and any similar provision of state,
local or foreign law, as appropriate) and all Treasury Regulations issued
thereunder. Any subsequent adjustments to the sum of the Purchase Price and
Assumed Liabilities shall be reflected by Buyer and Seller in the allocation
hereunder in a manner consistent with Section 1060 of the Code and the
regulations thereunder. For all Tax Returns and reports (including IRS Form
8594), the Parties agree to report the transactions contemplated in this
Agreement in a manner consistent with the allocation of the Purchase Price as
agreed to by Buyer and Seller, and that none of them will take any position
inconsistent therewith in any Tax Return (including any refund claim), except as
otherwise required by a “determination” as defined in Section 1313 of the Code.
The Parties shall cooperate in connection with the preparation, execution and
filing with the Internal Revenue Service of all necessary information returns
required by Section 1060 of the Code relating to the allocation of the
consideration for the Assets. As used herein, “Treasury Regulations” means the
Treasury Regulations (including Temporary Regulations) promulgated by the United
States Department of Treasury, and “Code” means the Internal Revenue Code of
1986, as amended to the date hereof, or other applicable federal Tax statutes.


4.          Closing. The consummation of the purchase and sale contemplated by
this Agreement, and all related transactions (the “Closing”) shall take place at
the office of Weintraub Tobin Chediak Coleman Grodin Law Corporation at 400
Capitol Mall, 11th Floor, Sacramento, California 95814, or at such other place
as is mutually agreeable to the Parties, commencing at 9:00 a.m. Central Time on
the third (3rd) Business Day after the satisfaction or waiver of the conditions
set forth herein (other than those conditions that by their terms cannot be
satisfied until the Closing) or at such other place or on such other date and
time as is mutually acceptable to Buyer and Seller. The date and time of the
Closing are referred to herein as the “Closing Date.” At the Closing:
 
8

--------------------------------------------------------------------------------

4.1.      Closing Deliveries by Seller. At the Closing, Seller shall deliver to
Buyer all documents and instruments necessary to carry out the terms and
provisions of this Agreement and to effectuate the purpose of the transactions
contemplated thereby, including without limitation:


(a)        Assets. All of the Assets, including documentation reasonably
acceptable to Buyer evidencing the assignment of the Assigned Contracts and as
are necessary to convey fully and effectively to Buyer the Assets in accordance
with the terms hereof;


(b)      Assumed Liabilities. Such consents, assignments, or other documents or
agreements requested by Buyer for the conveyance of the Assumed Liabilities;


(c)       Ancillary Agreements and Instruments. Duly executed (and as applicable
notarized) signature pages to the Grant Deed, Escrow Agreement, Voting
Agreement, and an Employment Agreement for Wayne Wilkison in the forms attached
as Exhibits D, and for such other employees of Seller designated by Buyer, all
executed by the applicable employee and each and every ancillary agreement
provided for hereunder;


(d)        Release of Liens; Permits and Estoppel. Reasonable documentation
evidencing the release, or authorizing the release, of any liens existing as of
the Closing on any of the Assets except with regard to any Assumed Liabilities
as expressly approved by Buyer, Permit transfers, as required by Buyer and a
properly executed landlord estoppel reasonably satisfactory to Buyer for each
assumed lease;


(e)        FIRPTA Certificate and Good Standing. A certificate pursuant to
Treasury Regulations Section 1.1445-2(b) certifying that Seller is not a foreign
person within the meaning of Section 1445 of the Code duly executed by Seller,
and a certificate of good standing for Seller from the Arkansas Secretary of
State;


(f)          Secretary’s Certificate. A certificate executed by the Secretary
(or equivalent officer) of Seller certifying that (i) that the conditions to
Seller’s obligations to close have been satisfied, (ii) that resolutions of
Seller’s managers (or equivalent governing body) are in full force and effect
authorizing the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby, (iii) that resolutions of the Members (or
equivalent owners or equity holders) of Seller approving this Agreement and the
consummation of the transactions contemplated hereby are in full force and
effect, (iv) Seller’s current certificate of organization (or equivalent
organizational document) is in full force and effect and (v) Seller’s current
operating agreement (or equivalent governing document) is in full force and
effect; and


(g)        Miscellaneous. Such other and further agreements, assignments,
certificates, instruments, assurances and documents as may reasonably be
required by Buyer in connection with the consummation of the transactions
contemplated hereby.


4.2.       Closing Deliveries by Buyer. Buyer shall deliver or cause to be
delivered to Seller or to the Escrow Account, as applicable:
 
9

--------------------------------------------------------------------------------

(a)         Closing Shares. The Closing Shares to Seller, and the Escrow Shares
into the Escrow Account in accordance herewith;


(b)      Assumed Liabilities. Such consents, assignments, or other documents or
agreements requested by Seller for the conveyance of the Assumed Liabilities;


(c)        Ancillary Agreements. Duly executed signature pages to the Escrow
Agreement, Voting Agreement, and each and every ancillary agreement provided for
hereunder; and


(d)          Miscellaneous. Such other agreements or assignments as are
necessary to comply with the foregoing, and otherwise as shall be necessary to
fulfill the obligations of Buyer hereunder which are to be fulfilled on the
Closing Date.


4.3.       Instrument Date. Unless otherwise provided herein, all such
instruments so delivered shall be dated as of the Closing Date and shall be
satisfactory as to form and content to each Party and their respective counsel;
provided however that no Party shall disapprove any instrument that gives that
Party the substance of what such Party is entitled to receive hereunder.


5.         Representations and Warranties of Seller Parties. Seller or Seller
Parties as set out below make the following representations and warranties, each
of which shall be true and correct as of the Effective Date and the Closing
Date, except as modified pursuant to the applicable disclosure schedules
accompanying this Agreement, each of which shall reference the specific Section
modified (“Disclosure Schedules”). As used herein, “Knowledge” means the actual
knowledge of any Member or any of the other officers or managers of Seller and
the knowledge that each such individual would reasonably be expected to obtain
in the course of diligently performing its, his or her duties for the Business.


5.1.       Power and Authority. Seller is a limited liability company, duly
formed and existing and in good standing under the laws of the State of
Arkansas, with full power and authority to own and operate the Business. Seller
has the power to enter into and perform its obligations pursuant to this
Agreement. Seller’s execution, delivery and performance of this Agreement and
all other agreements and instruments executed or to be executed by Seller in
connection with or pursuant to this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly authorized by all
requisite action on the part of Seller Parties and no other proceedings on the
part of Seller are necessary to authorize the execution, delivery and
performance of this Agreement or any ancillary agreement. This Agreement and all
other agreements and instruments executed or to be executed by any Seller
Parties in connection with or pursuant to this Agreement and the consummation of
the transactions contemplated by this Agreement constitute or will, when
executed and delivered, constitute the legal, valid and binding obligations of
Seller Parties and are enforceable against Seller Parties in accordance with
their respective terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization or similar laws affecting
creditors’ rights and subject to equitable principles.


5.2.     Qualification. Seller is qualified to do business and is in good
standing in each jurisdiction in which the ownership of the Assets or the
operation of the Business by Seller as now being conducted makes such
qualification necessary.
 
10

--------------------------------------------------------------------------------

5.3.      Ownership. Seller owns no interests in any corporation, limited
liability company, partnership or other business entity. The Members constitute
all the owners of Seller, and no other individual or entity has any right to
acquire any partnership interest or associated economic interest in Seller.
There are no equity appreciation rights, purchase rights, restricted awards,
restricted units, performance units, profits interests, phantom units, options,
warrants, calls, rights, commitments, conversion privileges or preemptive or
other rights or contracts outstanding to purchase or otherwise acquire any
equity or any securities or debt convertible into or exchangeable for equity of
Seller, or obligating Seller to grant, extend or enter into any such option,
warrant, call, right, commitment, conversion privilege or preemptive or other
right or contract. Except under federal or state securities laws, there are no
voting agreements, registration rights, rights of first refusal, preemptive
rights, co-sale rights or other restrictions applicable to any outstanding
securities of Seller.


5.4.       Due Execution and Delivery. This Agreement and all other agreements
and instruments executed or to be executed by Seller in connection with or
pursuant to this Agreement have been duly executed and delivered by Seller
Parties.


5.5.        Absence of Conflicts and Consent Requirements. Except as set forth
in Section 5.5 of the Disclosure Schedules, Seller is not subject to and is not
a party to any charter or bylaw, or mortgage, lien, lease, agreement, contract,
instrument, law, rule, regulation, order, judgment or decree, or any other
restriction of any kind or character that (i) adversely affects the Business, or
financial condition of the Business or any of the Assets, (ii) would prevent
consummation of the transactions contemplated hereby or would be violated or
breached in any material respect by consummation of such transactions, (iii)
would prevent such Seller from complying with the terms, conditions and
provisions of this Agreement, (iv) would adversely affect the ability of Buyer
to operate the Business and Assets after the Closing on substantially the same
basis as theretofore operated by Seller or (v) would require the consent of any
third party other than the Bank and the USDA to the transactions contemplated
hereby. The execution, delivery and performance of this Agreement and the
ancillary agreements to which Seller is a party and the consummation of the
transactions contemplated hereby do not and will not (w) result in a violation
of any law or order to which Seller or any of the Assets is subject, (x)
conflict with or result in a violation of any provision of the certificate of
incorporation, bylaws or other charter or organizational documents of Seller,
(y) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice or consent under, any Assigned Contract
or any published Seller privacy policy, or (z) result in the imposition of any
lien upon any of the Assets. No consent, waiver, approval, authorization, order,
permit or license from, or registration, declaration or filing with, or notice
to, any governmental authority is required by, or with respect to, Seller in
connection with the execution and delivery of this Agreement or any ancillary
agreement or the consummation of the transactions contemplated hereby. No person
has any power of attorney to act on behalf of Seller in connection with its
properties or business affairs.


5.6.      Title and Condition of Assets. Seller has good and insurable fee
simple title to the Assets, and there are no encumbrances, liens, security
interests or other charges, security interests, claims, rights or interests
related to, secured by or outstanding against the Assets, except those items
which will be paid and satisfied or otherwise provided for at Closing. The
Assets shall be transferred to Buyer so that they vest in Buyer free and clear
of all liens and encumbrances and adverse claims of every character. The Assets
are all of the assets required for the operation of Seller’s Business, as it is
presently conducted by Seller. No Assets have been disposed of other than by
sales or use in the ordinary course of business, and they have not been
materially damaged or rendered inoperable for their intended purposes. The
tangible assets are in good operating condition and repair, free from any
defects (except such minor defects as do not interfere with the use thereof in
the conduct of the normal operations of the Business), have been maintained
consistent with the standards generally followed in the industry and are
sufficient to carry on the Business as conducted by Seller during the twelve
(12) months preceding the Effective Date. The Accounts Receivable included in
the Assets are bona fide in all respects, are owed by creditworthy customers in
the ordinary course of business, are collectible, and are not subject to any
offsets or defenses to payment. The Inventory is merchantable and fit for the
purpose for which it was procured or manufactured. No portion of the Inventory
is slow-moving, damaged, defective unusable, unsaleable or obsolete.
 
11

--------------------------------------------------------------------------------

5.7.       Assigned Contracts. The Assigned Contracts were entered into in the
ordinary course of Seller’s or any predecessor’s business and are in full force
and effect in accordance with their terms. Seller has provided to Buyer true and
complete copies of all such Assigned Contracts. Seller is not in default of any
Assigned Contact, no event has occurred which with notice or lapse of time would
constitute a breach or default of an Assigned Contract and, to the Knowledge of
Seller Parties, no other party to any such Assigned Contract is in default
thereof. Seller has all requisite power and authority to assign to Buyer the
rights of Seller under all such Assigned Contracts.


5.8.        Proceedings and Liabilities. There are no court proceedings at law
or in equity and no arbitrations or proceedings before any commission or
administrative authority pending or to the Knowledge of Seller Parties
threatened, or any orders or judgments in effect against or affecting Seller or
Seller’s Business or the right to carry on Seller’s Business as conducted as of
the date of this Agreement or affecting the Assets to be acquired hereunder
except a claim by Roger Gilmore versus Golden Ridge Rice Mills LLC pending in
the Circuit Court of Cross County, Arkansas, which alleges breach of contract.
There are no orders, injunctions, awards, judgments or decrees outstanding
against, affecting or relating to the Business or any of the Assets. Seller has
no known liabilities for injury to any person or damage to property, no
contingent liabilities and no liabilities not disclosed to Buyer.


5.9.        Contracts. Seller is not obligated under any purchase or sales
commitments (other than purchases of inventory in the normal course of
business), guarantees or similar agreements or leases (either as a lessor or as
a lessee), or under any collective bargaining agreements, employment contracts
or pension or profit sharing agreements that might result in an obligation or
liability of Buyer as a result of the purchase of the Assets contemplated
herein, except as listed on Section 5.9 of the Disclosure Schedules. A list of
all contracts material to the Business (“Material Contracts”) is included in
Section 5.9 of the Disclosure Schedules. Such Material Contracts comprise all
contracts or groups of related contracts the performance of which (i) involve
consideration in excess of Ten Thousand Dollars ($10,000.00) per year in the
aggregate and cannot be canceled by Seller within thirty (30) days’ notice, (ii)
materially restrict or prohibit the operations of the Business in any material
manner or contain exclusive dealing or any similar exclusivity provisions or
settlement provisions, (iii) contain price protection or “take or pay”
provisions, or (iv) any other agreements that are otherwise material to the
operation or future of the Business or establish rights or obligations material
to the operation of the Business and are not generally available in the ordinary
course of business at standard rates.
 
12

--------------------------------------------------------------------------------

5.10.     No Violation; Consents. Other than the items listed on Schedule 5.10,
Seller is not subject to and is not a party to any mortgage, lien, lease,
agreement, contract, instrument, law, rule, regulation, order, judgment or
decree, agreement, contract or instrument, or to the Seller Parties Knowledge
any law, rule, regulation, or any other restriction of any kind or character,
which (i) materially and adversely affects the Business, or financial condition
of Seller or any of the Assets or property, or (ii) would prevent consummation
of the transactions contemplated by this Agreement or would be violated or
breached in any material respect by consummation of such transactions, or (iii)
would prevent Seller from complying in any material respect with the terms,
conditions and provisions of the Agreement, or (iv) would materially and
adversely affect the ability of Buyer to operate Seller’s Business and Assets
after the Closing on substantially the same basis as theretofore operated by
Seller, or (v) would require the consent of any third party to the transactions
contemplated herein.


5.11.     Taxes. Seller has (i) timely filed and has paid all federal, state and
local, income, payroll, withholding, excise, sales, use, personal property, use
and occupancy, business and occupation, mercantile, real estate, capital and
franchise or other returns or taxes (collectively “Taxes”) required to be filed
or paid by Seller, (ii) timely paid all such Taxes required to be paid by it for
which payment was due (whether or not reflected on any Tax return) and (iii)
made all estimated Tax payments required to be made by it. There is no liability
for Taxes in excess of the amounts paid or accruals or reserves established
therefor. Buyer is not assuming any Tax liabilities arising with respect to
Seller’s Business and Assets prior to the Closing. The federal and state income
tax returns of Seller have not been audited by the Internal Revenue Service or
any state Tax authorities and Seller has not received from the Internal Revenue
Service or from the Tax authorities of any state, county, local or other
jurisdiction any notice of underpayment of Taxes or other deficiency which has
not been paid nor any objection to any return or report filed by Seller. There
are outstanding no agreements or waivers extending the statutory period of
limitations applicable to any Tax return or report. Seller is not delinquent in
the payment of any Tax or in the filing of any Tax return, and no deficiencies
for any Tax have been threatened, claimed, proposed or assessed against Seller.
Seller has not consented to extend the time in which any amount of Taxes may be
assessed or collected by any governmental authority, which extension is still
outstanding. No claim has ever been made in writing by any governmental
authority in a jurisdiction where Seller does not file Tax returns that Seller
may be subject to taxation in that jurisdiction by reason of Seller’s conduct of
the Business. The unpaid Taxes of Seller do not exceed the reserve for Tax
liabilities set forth on the Financial Statements as adjusted for the passage
time through the Closing Date in accordance with Seller’s past practices.


5.12.      Compliance; FDA and Permits. To the best of Seller’s Parties’
Knowledge, Seller has complied with all laws and governmental regulations in all
respects applicable to its Business including without limitation safety, food
and drug, labor and environmental, laws and regulations, and Seller has all
necessary permits, licenses, orders, ratings, and approvals of all federal,
state, and local governmental bodies required to conduct the Business as
presently conducted. There are no violations of any safety, food and drug,
zoning, building, fire or health code or any other statute, ordinance, rule or
regulation applicable to the Business or all or any part of the Assets, and
Seller Parties have no Knowledge of any such claim or assertion by a
governmental authority. Without limiting the foregoing, Seller specifically
represents and warrants that all of Seller’s products were produced in
accordance with United States and other applicable laws, are merchantable,
unadulterated, free from defects and fit and safe for human consumption, and
comply with applicable food and feed laws, regulations, rules and orders,
including without limitation those of the U.S. Food and Drug Administration (the
“FDA”) and the United States Department of Agriculture, and specifically, and
without limitation, the Global Food Safety Initiative, and the Food Safety
Modernization Act. Seller has, and at all times has had, all permits necessary
to conduct the Business as presently conducted. All such permits are in full
force and effect and no cancellation or suspension of any such permit is pending
or, to the Knowledge of Seller Parties, threatened, and Seller has not received
any written notice or, to the Knowledge of Seller Parties, other communication
regarding any actual or alleged violation of or failure to comply with any term
or requirement of any permit or any actual or threatened revocation, withdrawal,
suspension, cancellation, termination or modification of any permit.
 
13

--------------------------------------------------------------------------------

5.13.     Financial Reports. The Disclosure Schedules include (i) the financial
statements with accompanying notes of Seller, including the balance sheet dated
as of December 31, 2017, and the related statements of income, changes in
membership equity and cash flow for the fiscal year then ended, and (ii) the
unaudited balance sheet and statements of income, and changes in shareholders’
equity and cash flows for the twelve (12) months ended June 30, 2018. Seller
shall provide to Buyer an updated balance sheet and statements of income, for
each month following June 30, 2018 through the month preceding the Closing and
all such statements shall be attached to the Disclosure Schedules. Collectively
all of the financial statements referenced in this Section are referred to as
the “Financial Statements”. The Financial Statements and all other financial
information produced by Seller to Buyer (i) are consistent with the books and
records of Seller, which books and records are true, correct and complete; and
(ii) fairly and accurately present in all material respects the financial
condition of the Business as of the dates indicated and the financial results of
the Business for the periods then ended [and (iii) except as identified in
Section 5.13 of the Disclosure Schedules, were prepared in accordance with GAAP,
consistently applied with past practices. The books, records and accounts of
Seller are true, complete and correct, have been maintained in accordance with
good business practices on a basis consistent with past practices and accurately
and fairly reflect the basis for the Financial Statements. Seller has
established and maintains a system of internal accounting controls with respect
to the Business sufficient to provide reasonable assurances that (w)
transactions, receipts and expenditures of the Business are being executed and
recorded timely, (x) transactions are recorded as necessary (A) to permit
preparation of financial statements and (B) to maintain accountability for
assets, (y) the amount recorded for assets on the books and records of Seller
are compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences and (z) accounts, notes and
other receivables and inventory are not recorded materially inaccurately, and
proper and adequate procedures are implemented to effect the collection thereof
on a current and timely basis. There has been no change in any accounting
controls, policies, principles, methods or practices, including any change with
respect to reserves (whether for bad debts, contingent Liabilities or
otherwise), of Seller with respect to the Business.


5.14.     Absence of Liabilities. Other than as disclosed on the Financial
Statements and in as described in Section 5.8, Seller does not have any
liabilities or obligations of any nature other than commercial liabilities and
obligations incurred in the ordinary course of business and consistent with past
practice and none of which has or will have a Material Adverse Effect (as
defined below) on the business, financial condition or results of operation of
Seller.
 
14

--------------------------------------------------------------------------------

5.15.     Customer Deposits; Utilities. Schedule 2.1(b) contains a true, correct
and complete list of all customer deposits and advance payments for products and
services received by Seller prior to Closing. All utility bills currently due
have been paid, and the costs for utility usage prior to Closing shall be paid
at Closing. Seller shall take all action necessary in order for all utilities
serving the Businesses to remain in service and available to Buyer at Closing.


5.16.      Insurance. Seller has maintained and shall maintain casualty
insurance in the amount of the full replacement value of the Assets. Such
policies are in full force and effect and each (or a substantially equivalent
replacement) will be maintained in full force and effect through Closing. Seller
has maintained and will continue to maintain in force insurance coverage
adequate to protect the Assets and the Business through the date of Closing.


5.17.      Employees and Employee Benefit Plans.


(a)        Employees and Layoffs. None of the Business employees are covered by
a labor or trade union (whether registered or not under applicable laws) or
collective bargaining agreement. Seller has delivered to Buyer a complete and
accurate list of each Business employee and each contractor as of the date
hereof (which list may be updated periodically by Seller to the extent necessary
to reflect changes in the employment or engagement status of such Business
employees and contractors (as applicable)). Seller has made available to Buyer
an accurate list of (i) exempt or non-exempt employees; (ii) current base
salary, wage rate or fees; and (iii) target bonus percentage or amount and sales
commission target (if applicable) for the current year. Seller has taken no
action that would constitute a “plant closing” or “mass layoff” within the
meaning of the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and similar foreign, state or local applicable laws (collectively “WARN
Act”), issued any notification of a plant closing or mass layoff required by the
WARN Act or similar foreign, state or local applicable law, or incurred any
liability or obligation under the WARN Act or any similar foreign, state or
local applicable law that remains unsatisfied. No terminations prior to the
Closing would trigger any notice or other obligations under the WARN Act or
similar foreign, state or local applicable law.


(b)    Compliance with Employment Laws. To the best of Seller Parties’s
Knowledge, Seller has complied with all applicable laws relating to employment,
employment practices, wages, hours, mandatory insurance, and other benefits,
leaves of absence, employee classification, immigration control, employee
safety, bonuses and terms and conditions of employment, affirmative action,
equal opportunity, plant closures and layoffs, workers’ compensation,
unemployment insurance and labor relations, including laws relating to
termination of employment and relating to job applicants and employee background
checks. No action that arises out of the current, former or potential employment
or service relationship between Seller and any Business employee is pending or,
to the Knowledge of Seller Parties, has been threatened against Seller, other
than a claim for unemployment insurance filed by Cindy Mitchell, copies of which
claim Seller shall make available to Buyer prior to the Closing unless such
claim is fully resolved prior to the Closing.
 
15

--------------------------------------------------------------------------------

(c)       Benefit Plans. There exist no unfilled obligations to contribute or
pay any expenses with respect to any employee benefit plan for any plan year or
other fiscal period ending on or before Closing, and all obligations to
contribute or pay any expenses with respect to any employee benefit plan for the
plan year or other fiscal period containing the Closing have been paid or
accrued by Seller; no loan from any employee benefit plan remains unpaid other
than loans to participants made in the ordinary course of the operation of the
plan, and no amount is due or owing from Seller or a subsidiary to the Pension
Benefit Guaranty Corporation under Title IV of ERISA for any reason, or to any
“multiemployer plan” (as defined in Section 3(37) of ERISA) on account of any
withdrawal therefrom and there are no negotiations, actions, suits or other
claims, or overt written threats thereof, against any employee benefit plan.
Seller is in compliance with the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, (commonly referred to as “COBRA”) and the rules and
regulations promulgated thereunder in all material respects. The consummation of
the transactions contemplated by this Agreement will not (i) entitle any current
or former employee of Seller to severance pay, or any other payment, except as
expressly provided in this Agreement, (ii) accelerate the time of payment or
vesting, or increase the amount of compensation due to any such employee or
former employee or (iii) result in any prohibited transaction described in
Section 406 of ERISA or Section 4975 of the Code for which an exemption is not
available.


5.18.     Intellectual Property. To the best of Seller Parties’
Knowledge, Seller owns all right, title and interest in and to all trade names
used in the Business, Seller’s logo, all assumed business names, trade names,
trademarks, service marks and applications pertaining to the Business, free and
clear of liens and has the right to use all such assets without payment to a
third party. Section 5.18 of the Disclosure Schedules contains a complete and
accurate list of all assigned intellectual property that is issued or registered
or subject to application for issuance of registration. Seller owns or is
licensed to use, free and clear of all liens, all rights in Seller’s interest in
the intellectual property rights that are necessary for the operation of the
Business. Any licenses not comprising off-the-shelf and commercially available
software are identified on Section 5.18 of the Disclosure Schedules. No action
is pending or has been threatened by Seller with respect to any intellectual
property rights in connection with the operation of the Business, except for a
claim against Cindy Mitchell et al. for transferring certain confidential
information to Roger Gilmore. Roger Gilmore and Mindy Chezem are employees of
Black River Commodities, LLC which is a competitor of the Business. To the best
of Seller Parties’ Knowledge, the operation and conduct of the Business by
Seller does not infringe, misappropriate, or dilute, and has not infringed,
misappropriated, or diluted any intellectual property rights of any third party.


5.19.      IT Systems and Privacy. To the best of Seller Parties’ Knowledge,
Seller Parties have taken reasonable measures to preserve and maintain the
performance and security of the communications networks, computer equipment, and
related information and technology owned by Seller, and such systems are in good
repair and operating condition. The systems have not suffered any loss of data
or breaches that have resulted in (i) the unauthorized disclosure or loss of any
personal information or (ii) a third party obtaining unauthorized access to any
such personal information other than the alleged actions of Cindy Mitchell et
al. for transferring certain confidential information to Roger Gilmore. Roger
Gilmore and Mindy Chezem are employees of Black River Commodities, LLC which is
a competitor of the Business. Seller has implemented commercially reasonable
backup, security and disaster recovery procedures for protection of personal
information. Seller’s privacy practices conform (and at all times have
conformed) to applicable privacy, protection and/or data security laws and
regulations. There is no pending action against Seller and Seller has not
received any written inquiry or written complaint from a regulatory authority in
any jurisdiction regarding any disclosure of personal information with respect
to the Business.
 
16

--------------------------------------------------------------------------------

5.20.      Absence of Changes since Financial Statements. Since the date of the
latest Financial Statements provided to Buyer, Seller has operated the Business
in the ordinary course of business consistent with past practices, and since
such date there has not been any:


(a)        Material Adverse Effect or any change, event, circumstance, condition
or effect that would reasonably be expected to result in a Material Adverse
Effect (as used herein, “Material Adverse Effect” means with respect to the
Assets or the Business, any change, circumstance, event or effect that is or
would reasonably be expected to be, individually or in the aggregate, materially
adverse to the assets, liabilities, condition (financial or otherwise) or
results of operations of the Assets or the Business or the ability of Seller to
consummate the transactions contemplated by this Agreement);


(b)         Incurrence, creation or assumption by Seller of (i) any lien on any
of its assets or properties, (ii) any liability for borrowed money or (iii) any
liability as a guarantor or surety with respect to the obligations of another
person or entity;


(c)        Discharge of any lien on any of its assets or properties, or payment
or discharge of any of its liabilities;


(d)        Purchase, license, sale, grant, assignment or other disposition or
transfer, or any contract, agreement or other arrangement for the purchase,
license, sale, grant, assignment or other disposition or transfer, of any of
Seller’s assets, properties or goodwill other than sales of Seller’s products or
services to its customers in the ordinary course of business consistent with its
past practices;


(e)        Damage, destruction or loss of any material property or material
asset, whether or not covered by insurance, or liability incurred by Seller to
any of its officers, directors or employees, except for normal and customary
compensation and expense allowances payable in the ordinary course of its
business consistent with past practices;


(f)       Making by Seller of any loan, advance or capital contribution to, or
any investment in, any of its officers, directors or owners or any firm or
business enterprise in which any such person had a direct or indirect material
interest at the time of such loan, advance, capital contribution or investment,
or change in the manner in which Seller extends discounts, credits or warranties
to customers;


(g)      Entering into, amendment of, termination or nonrenewal of any Material
Contract, any default under any Material Contract (or other right or
obligation), or any written or oral indication or assertion by the other party
thereto of any material problems with its services or performance under such
Material Contract (or other right or obligation) or such other party’s desire to
so amend, relinquish, terminate or not renew any such Material Contract (or
other right or obligation) or making or entering into any contract with respect
to any acquisition, sale or transfer of any material asset of Seller;
 
17

--------------------------------------------------------------------------------

(h)      Entering into by Seller of any contract that by its terms requires or
contemplates a current and/or future financial commitment, expense (inclusive of
overhead expense) or obligation on its part that is not entered into in the
ordinary course of its business consistent with past practices, or the conduct
of any business or operations other than in the ordinary course of its business
consistent with past practices;


(i)       Any change in accounting methods or practices (including any change in
depreciation or amortization policies or rates or revenue recognition policies)
or any revaluation of any of any of Seller’s assets;


(j)         Any deferral of the payment of any accounts payable other than in
the ordinary course of business, consistent with past practices, or any
discount, accommodation or other concession made other than in the ordinary
course of business, consistent with past practices, in order to accelerate or
induce the collection of any receivable; or


(k)         Any negotiation by or entry into any contract to do any of the
foregoing (other than negotiations and agreements with Buyer and its
representatives regarding the transactions contemplated hereunder).


5.21.      Brokerage. Seller Parties have not employed, and will not employ, any
broker, finder, consultant or other intermediary in connection with the
transactions contemplated by this Agreement who might be entitled to a fee or
commission in connection with such transactions.


5.22.      Real Property and Environmental Matters.


(a)         Conveyed Real Property. The Real Property shall be conveyed to Buyer
by Grant Deed, free and clear of all liens and encumbrances except those matters
and things specified on Schedule 5.22(a) of the Disclosure Schedules. On the
Closing Date, Buyer shall be provided with a standard coverage form of title
insurance policy in the amount allocated to the Real Property, insuring that
title thereto is vested in Buyer subject only to the exceptions above specified.


(b)         Other Real Property. Other than the Real Property, Seller does not
own any real property that is used in the Business and has not entered into any
contract to purchase or been granted any option to purchase any real property
for use in the Business. Section 5.22(b) of the Disclosure Schedules sets forth
a complete list of all contracts, in each case as amended, modified and
supplemented to date (each a “Lease”), pursuant to which Seller or any of its
Affiliates leases, subleases, licenses or otherwise uses or occupies (whether as
landlord, tenant, subtenant or pursuant to any other occupancy arrangement) any
real property and interests in real property in the operation of the Business
(“Leased Real Property”) and sets forth the address, landlord and tenant for
each Lease. Seller has delivered to Buyer true and complete copies of the
Leases, together with all amendments, modifications and supplements thereto.
There are no licenses, subleases, occupancy or similar agreements to which
Seller or any of its affiliates is a party as sub-landlord or licensor, relating
to or affecting the Leased Real Property. There are no physical conditions or
defects on any part of the Leased Real Property which would materially impair or
would be reasonably expected to materially impair the continued operation of the
Business as presently conducted at each such property.
 
18

--------------------------------------------------------------------------------

(c)         Environmental Laws. Seller as of March 2015 is, and to its Knowledge
has been, in compliance with all applicable laws, rules and regulations
promulgated by any governmental authority that prohibit, regulate or control any
hazardous material or any hazardous material activity, including without
limitation the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, the Resource Recovery and Conservation Act of 1976, the Federal
Water Pollution Control Act, the Clean Air Act, the Hazardous Materials
Transportation Act, and the Occupational Safety and Health Act, the Clean Water
Act, as each of the foregoing are currently in effect (collectively
“Environmental Laws”) and is in possession of, and in compliance with, all
environmental permits needed to conduct the Business. Seller has not received
from any governmental authority any notice of violation or alleged violation of
any Environmental Law. As of the date hereof, no claim for losses under any
Environmental Law is pending or, to the Knowledge of Seller Parties, threatened
against Seller or any of its affiliates. Except for the above ground tank of
diesel and grounded asphalt paving from the Arkansas Transportation Department
which was crushed and used as base material for the plant, crushed concrete,
rock and dirt used for fill, described on Schedule 5.22(c), there are no
hazardous materials present in the soil or groundwater at, within, under or from
any real property owned or occupied by Seller that requires investigation or
remediation by Seller or any of its affiliates under applicable Environmental
Laws. Neither Seller nor any of its affiliates have disposed or arranged for the
disposal of any hazardous materials at any off-site location. Seller has not
assumed any liability or any losses under any Environmental Law by contract or
operation of law.


5.23.     Related Party Transactions. Seller has not, and for purposes of any
applicable law, never has been deemed to have: (i) acquired or have the use of
property for proceeds greater than the fair market value thereof, (ii) received
services or have the use of property for other consideration than the fair
market value thereof, (iii) received or paid interest or any other amount other
than at a fair market value rate, in each case from any of the Seller’s
affiliates, officers, directors or key employees, (iv) disposed of property for
proceeds less than the fair market value thereof or (v) performed services for
other consideration than the fair market value thereof. To the Knowledge of
Seller Parties, no affiliate of Seller, nor any immediate family member of an
officer or director of Seller or any Member, has a direct ownership interest in
any entity that competes with, or does business with, or has any contractual
arrangement with, Seller. None of such affiliates or, to the Knowledge of Seller
Parties, immediate family members thereof, is a party to, or is otherwise
directly or indirectly interested in any contract with Seller.


5.24.      Customers and Vendors. Section 5.24 of the Disclosure Schedules sets
forth (i) a list of each of the top ten (10) existing customers ranked on the
basis of total sales for the past twelve (12) months and such customer’s
historical purchases for such twelve (12) month period, and (ii) a list of the
top ten (10) vendors of Seller, ranked by expenditures with such vendors during
the past twelve (12) months, and the expenditures for such vendor for such
twelve (12) month period. Seller has made available to Buyer all contracts with
the existing customers and existing vendors. Seller is not engaged in any
dispute with any existing customer or vendor and, to the Knowledge of Seller
Parties, no existing customer or vendor intends to terminate, limit or reduce
its existing business relations with Seller.
 
19

--------------------------------------------------------------------------------

5.25.     Seller Products. To the best of Seller Parties’ Knowledge, each of
Seller’s products developed, manufactured, sold, licensed, leased or delivered
by Seller (collectively, “Seller Products”) conforms and has been in conformity
with all specifications for such Seller Products, all applicable contractual
commitments and all applicable express and implied warranties and guarantees.
Seller has no liability or obligation, and to the Knowledge of Seller Parties,
there is no basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand against Seller giving rise to
any liability or obligation with respect to replacement or repair thereof or
other damages in connection therewith, indemnification with respect thereto or
other damages in connection therewith. In each case, the terms and conditions
under which Seller has furnished Seller Products to any other person or entity
include an express disclaimer of all implied and statutory warranties and
guarantees, subject to applicable law.


5.26.      No Omissions. To the best of Seller Parties’ Knowledge, no
representation or warranty of Seller, nor any statement, certificate, schedule
exhibit, list or other document furnished or to be furnished by or on behalf of
Seller or pursuant hereto contains or will contain any untrue statement of a
material fact or will omit to state a material fact necessary to make the
statements herein or therein not misleading under the circumstances. No
investigation by or on behalf of Buyer or information revealed as a consequence
thereof shall absolve Seller from any liability for any such untrue statement or
omission.


6.          Representations and Warranties by Buyer. Buyer makes the following
representations and warranties, each of which shall be true and correct as of
the Effective Date and the Closing Date:


6.1.       Organization. Buyer is a corporation duly organized and formed and
existing and in good standing under the laws of the State of California. Buyer
has the power to enter into and perform its obligations pursuant to this
Agreement. Buyer’s execution, delivery and performance of this Agreement and all
other agreements and instruments executed or to be executed by Buyer in
connection with or pursuant to this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly authorized by all
requisite action on the part of Buyer. This Agreement and all other agreements
and instruments executed or to be executed by Buyer in connection with or
pursuant to this Agreement and the consummation of the transactions contemplated
by this Agreement constitute or will, when executed and delivered, constitute
the legal, valid and binding obligations of Buyer and are enforceable against
Buyer in accordance with their respective terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization or
similar laws affecting creditors’ rights and to equitable principles.


6.2.       Absence of Conflicts and Consent Requirements. Buyer is not subject
to and is not a party to any charter or bylaw, or mortgage, lien, lease,
agreement, contract, instrument, law, rule, regulation, order, judgment or
decree, or any other restriction of any kind or character that would prevent
consummation of the transactions contemplated hereby or would be violated or
breached in any material respects by consummation of such transactions. No
consent, waiver, approval, authorization, order, permit or license from, or
registration, declaration or filing with, or notice to, any governmental
authority is required by, or with respect to, Buyer in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.
 
20

--------------------------------------------------------------------------------

7.           Additional Covenants.


7.1.       Investigation of Business; Access to Properties and Records. Prior to
the Closing, Seller shall give to Buyer and its legal counsel, accountants and
other representatives full access during normal business hours to all of the
Assets for inspection (including environmental inspection), and to the books,
contracts, commitments and records of the Business, and shall permit them to
consult with management employees of the Business to allow Buyer full
opportunity to make such investigations as are necessary to analyze the affairs
of the Business. In any on-site inspection by Buyer or its representatives of
the Real Property, Buyer shall indemnify, save and hold Seller harmless from all
claims asserted by Buyer, its agents, servants, employees and contractors and
all other third parties for injuries to person or property arising out of or in
any way connected with Buyer’s entry onto the Real Property for such inspection.
Following the inspection, Buyer shall restore the property to substantially the
condition that existed prior to Buyer’s entry thereon, if Buyer fails to
purchase the Real Property. Buyer shall protect and safeguard all holes,
excavations, stakes, ropes, lines and other devices placed by Buyer or its
agents, servants, employees or contractors on or in the Real Property. Buyer
shall not permit any liens to be attached to or affixed upon the Real Property
as a result of any such inspection by Buyer or its agents, servants, employees
or contractors. Notwithstanding any of the above provisions, nothing herein
shall require Buyer to indemnify or hold Seller harmless with respect to, or
repair, restore or remediate, any condition which is on, in or under the Real
Property and not caused by Buyer, its agents, servants, employees or
contractors.


7.2.       All Reasonable Efforts. Subject to the terms and conditions herein
provided, Seller Parties and Buyer agree to use all commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to consummate and make effective
as promptly as practicable the transactions contemplated by this Agreement and
to cooperate with the other in connection with the foregoing, including using
all reasonable efforts: (i) to obtain all necessary waivers, consents, releases
and approvals from other parties to the Assigned Contracts; (ii) to obtain all
consents, approvals and authorizations that are required to be obtained under
any applicable law or regulation; (iii) to lift or rescind any injunction or
restraining order or other order adversely affecting the ability of the Parties
to consummate the transactions contemplated hereby; (iv) to effect all necessary
registrations and filings and submissions of information requested by
governmental authorities; and (v) to fulfill all requirements of this Agreement.


7.3.      Preservation of Business and Goodwill. Subject to the terms and
conditions of this Agreement and except as otherwise contemplated hereby,
Seller, from the date hereof through the Closing Date, shall (i) use all
commercially reasonable efforts to preserve and keep the Assets and Business in
good repair, working order, and condition, including its present operations,
physical facilities, working conditions, and relationships with suppliers,
customer and employees, and (ii) maintain proper business and accounting records
and maintain existing insurance on its properties. Seller Parties shall notify
Buyer of any event or transaction of which they become aware prior to Closing
that could materially affect Buyer, Seller, the Assets or the Business in an
adverse manner. Except as otherwise requested by Buyer, and without making any
commitments on Buyer’s behalf, Seller shall use its commercially reasonable
efforts in the normal course of business to keep available to Buyer the services
of the employees of Seller, and to preserve for Buyer the goodwill of the
customers of Seller and others having business relations with it. Seller shall
not sell or otherwise transfer or assign any of the Assets prior to Closing
without the prior written consent of Buyer. Seller shall conduct its business in
the normal, usual manner, and will use its best efforts to preserve the Assets
intact. In addition, Seller shall provide Buyer with a copy of its monthly
financial statements promptly after the close of each month prior to Closing.
 
21

--------------------------------------------------------------------------------

7.4.    Assignment of Contracts. To the extent the assignment of any contract,
lease, commitment, or any asset to be assigned to Buyer pursuant to the
provisions hereof requires the consent of any other person, this Agreement shall
not constitute a contract to assign the same if an attempted assignment would
constitute a breach thereof or give rise to any right of acceleration or
termination. To the best of Seller’s Knowledge, no consent by any other person
or entity other than the Bank and USDA are required. Seller shall use all
reasonable efforts to procure any required consent to assignment prior to
Closing. If any such consent is not obtained, Seller shall cooperate with Buyer
in any reasonable arrangement designed to provide Buyer the benefit of any such
contract, agreement, commitment, or other asset, including enforcement of any
and all rights of Seller against the other party thereto arising out of breach
or cancellation thereof by such party or otherwise.


7.5.       Employee Matters. Before the Closing, Seller (i) shall prepare a list
of the names of all persons on the payroll of Seller and the amounts to be due
on the Closing Date as are required to be paid to satisfy all compensation
obligations to such employees as of the Closing Date, and (ii) will not, without
Buyer’s prior written consent, enter into any agreement with its employees,
increase the rate of compensation or bonus payable to or to become payable to
any employee, or effect any changes in the management, personnel policies, or
employee benefits, except in accordance with existing employment practices. As
of the Closing Date, Seller shall (x) terminate all of its employees, and (y) be
solely responsible for and shall pay to each person previously or currently
employed by Seller (including all employees that have been or will be terminated
by Seller) all wages, compensation, bonuses, deferred compensation, overtime,
profit sharing benefits, workers’ compensation, sick pay, vacation, personal
days and severance pay benefits accrued through and including the Closing Date.
It is Buyer’s intention to hire Wayne Wilkison as provided herein and to offer
to hire on the Closing Date, subject to Buyer’s standard screening process, a
substantial portion of the other current active employees of Seller, except
those employees on lay-off, leave of absence, long-term disability, and
short-term disability, who shall remain the responsibility of Seller. Buyer is
making no representation or warranty that Buyer will hire any employee of
Seller. No such responsibility or obligation shall constitute an Assumed
Liability in any way whatsoever. Any employee whose compensation is based upon
commissions earned through the Closing Date shall be paid such commissions
following the Closing Date as soon as is reasonably practicable following the
calculation of such amounts. Seller shall retain all liabilities under any
employee plans/agreements. Buyer is not assuming, and shall not have any
responsibility whatsoever for the continuation of, or any liability under or in
connection with any employee plans/agreements.
 
22

--------------------------------------------------------------------------------

7.6.        Competition Provision. For a period of three (3) years following the
Closing Date:


(a)         Non-Compete. No Seller Party shall, directly or indirectly, engage,
invest in, own, manage, operate, finance, control, advise, render services to,
guarantee the obligations of, be employed by, be associated with, or in any
manner be connected with any entity or person engaged in a business that is
directly or indirectly competitive with the Business within two hundred (200)
miles of the Facility; provided, however, that a Seller Party may acquire or
otherwise own less than one percent (1%) of the outstanding capital stock of an
entity that is listed on any national securities exchange other than the stock
of Buyer;


(b)          No Interference with Employees. No Seller Party shall, directly or
indirectly: (i) cause, solicit, induce, or attempt to cause, solicit or induce
any employee, agent, or independent contractor of Buyer to terminate such
relationship with Buyer; (ii) in any way interfere with the relationship between
Buyer and any of its employees, agents, or independent contractors; or (iii) at
any given time, hire, retain, employ, or otherwise engage or attempt to hire,
retain, employ, or otherwise engage as an employee, independent contractor, or
otherwise, any entity or person who was an employee, agent, or independent
contractor of Buyer within six (6) months preceding such time.


(c)         No Interference with Vendors and Customers. No Seller Party shall,
directly or indirectly: (i) solicit, induce, or otherwise cause, or attempt to
solicit, induce, or otherwise cause, any customer, supplier, licensor, licensee,
or any prospective customer, supplier, licensor, or licensee that has been
contacted or targeted for contact by Buyer or the Business on or before the
Closing Date, or any other entity or person engaged in a business relationship
with Buyer, to (A) terminate, curtail, or otherwise modify its relationship with
Buyer or (B) engage in business with a competitor of Buyer, or (ii) interfere in
any way with the relationship between Buyer, and any of its customers,
suppliers, licensors, licensees, or any such prospective customers, suppliers,
licensors, or licensees, or any other Person engaged in a business relationship
with Buyer.


(d)        No Disparagement. No Seller Parties shall make any disparaging
statement, either orally or in writing, regarding Buyer, or the business,
products, or services thereof, or any of its members, managers, directors,
officers, employees, or agents.


(e)       Reasonable Limitations. The Seller Parties agree that this Section
7.6, including the provisions relating to duration, geographical area, and
scope, is reasonable and necessary to preserve the goodwill of the Business,
protect and preserve Buyer’s legitimate business interests and the value of the
Acquired Assets, and to prevent an unfair advantage from being conferred on
Seller and Members, and that such provisions will not unreasonably restrict any
Seller Party’s ability to earn a livelihood in the future.


(f)       Severability. The Seller and the Seller Parties have each entered into
this Agreement with the understanding, based on the advice of their respective
attorneys that the provisions of this Section and all other Sections of this
Agreement are enforceable in all respects and Buyer and Seller and Seller
Parties intend that all provisions be enforced to the fullest extent permitted
by law. Accordingly, if any provision of this Section 7.6 (or any other term in
this Agreement) is held by a court of competent jurisdiction to be excessively
broad as to duration, geographical area, scope, activity, or subject, for any
reason, such provision shall be reformed and modified, by limiting and reducing
it, so as to be enforceable to the maximum extent allowed by applicable law. If,
however, any such provision is held to be illegal, invalid, or unenforceable
under present or future law, and not subject to reformation, then (i) the
portions of such provision that are illegal, invalid or unenforceable shall be
fully severable, (ii) this Agreement shall be construed and enforced as if such
portions were never a part of this Agreement, and (iii) the remaining provisions
of this Agreement shall remain in full force and effect and shall not be
affected by illegal, invalid, or unenforceable provisions or by the severance.
 
23

--------------------------------------------------------------------------------

(g)         Material Terms. The Seller Parties acknowledge that the covenants
set forth in this Section 7.6 are essential and material terms of the
transactions contemplated hereby and essential for the protection of Buyer and
the goodwill purchased from Seller and that, but for the provisions of this
Section 7.6, Buyer would not have entered into the transactions contemplated
hereby at the Purchase price set forth herein, and instead would have done so at
a substantially lower purchase price, or would not have done so at all.


(h)          Remedies. The Seller Parties acknowledge that any breach of this
Section 7.6 would result in serious and irreparable injury to Buyer, Buyer could
not be adequately compensated by monetary damages alone, and Buyer’s remedy at
law would not be adequate. Therefore, the Seller Parties acknowledge and agree
that, in the event of a breach or threatened breach by any of the Seller
Parties, Buyer shall be entitled, in addition to any other remedy at law or in
equity to which Buyer may be entitled, to equitable relief against such of the
Seller Parties, including temporary restraining orders and preliminary and
permanent injunctions to restrain such of the Seller Parties from such breach or
threatened breach and to compel compliance with the obligations of Seller
Parties, and the Seller Parties waive the posting of a bond or undertaking as a
condition to such relief. The terms of this Section shall not prevent Buyer from
pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from the Seller
Parties.


7.7.        Voting Agreement. Effective as of the Closing Date and continuing
for a period of 18 (eighteen) months thereafter, Buyer and the Seller Parties
shall enter into a Voting Agreement in substantially the form attached as
Exhibit E (“Voting Agreement”) that shall provide for the restriction on the
sale of the Closing Shares and Escrow Shares and shall require that all such
shares be voted in favor of the election of those persons nominated by the Board
of Directors of Buyer.


7.8.       Confidentiality. Each of Seller Parties shall (i) treat and hold in
strict confidence all technical, business, and other information of Seller and
Buyer related to the operations of the Business or the Assets, whether or not in
writing, which derives value, economic or otherwise, from being not generally
known to the public or to any other entity or person that can obtain value from
its disclosure or use (“Confidential Information”), (ii) refrain from using any
of the Confidential Information except in connection with this Agreement and, as
applicable, pursuant to the services provided to Buyer as a consultant or
employee of Buyer or as needed to file Tax returns and (iii) deliver promptly to
Buyer or destroy, at the request and option of Buyer, all tangible embodiments
(and all copies) of the Confidential Information which are in any of their
possession or control. In the event that Seller or a Member is asked or required
(by oral question or request for information or documents in any proceeding) to
disclose any Confidential Information, such Party will notify Buyer promptly of
the request or requirement so that Buyer may seek an appropriate protective
order or waive compliance with the provisions of this Section 7.8.
 
24

--------------------------------------------------------------------------------

7.9.       Transition Services. For a period of three (3) months after Closing
(the “Transition Period”), Seller agrees to provide for Buyer, and Buyer agrees
to engage Seller to provide certain transition services for the continuance of
normal business operations during the Transition Period, as mutually agreed upon
by Buyer and Seller at or prior to Closing (collectively, “Transition
Services”). The Transition Services shall include, without limitation: (i) Wendy
Wilkison’s and Terry Roberts’ being on site or available as needed by Buyer to
assist with the transition of business operations to Buyer; (ii) Seller’s
providing and allowing the use of certain items that are part of the Excluded
Assets (including without limitation the John Deere Bobcat and two Nissan
Forklifts, as listed in Schedule 1.1(h) hereto) for a rental amount of One
Thousand Five Hundred Dollars ($1,500) per month; and (iii) Seller’s providing
and allowing the use of the Intuit Software as listed in Schedule 1.1(h) hereto.
With respect to item (iii) in the preceding sentence, Buyer shall pay all
license and maintenance costs, if any, as are consistent with the amounts
previously paid by such software’s licensee in the ordinary course of business.


7.10.      Further Assurances; Litigation Support. Seller Parties and Buyer
agree that at or after the Closing Date from time to time each of them will
execute and deliver such further instruments of conveyance and transfer and take
such other action as may be reasonably necessary to carry out the purpose and
intent of this Agreement. In the event and for so long as Buyer or Seller
actively is contesting or defending against any proceeding, complaint, claim, or
demand in connection with (i) any transaction contemplated under this Agreement
or (ii) any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction on or prior to the Closing Date involving Seller, each of the other
Parties will cooperate with the contesting or defending such Party and such
Party’s counsel in the contest or defense, make available such Party’s
personnel, and provide such testimony and access to such Party’s books and
records as shall be reasonably necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party
(except to the extent the contesting or defending Party is entitled to
indemnification therefor hereunder).


8.           Conditions to Obligations.


8.1.     Conditions of Buyer. The obligations of Buyer to consummate the
transactions contemplated hereby are subject to the satisfaction, fulfillment,
or, at the sole discretion of Buyer, waiver, on or prior to the Closing of the
following conditions, and if Buyer shall not consummate the transactions herein
contemplated by reason of the failure of such conditions to have been satisfied
as herein provided, then Buyer shall have no liability to Seller:


(a)       Filings; Consents; Waiting Periods. All registrations, filings,
applications, notices, covenants, approvals, deliveries, consents, waivers,
authorizations, qualifications and orders required by this Agreement to be
filed, made or obtained by Seller Parties shall have been filed, made, duly
executed and obtained and copies thereof shall have been delivered to Buyer in
form and substance satisfactory to Buyer.
 
25

--------------------------------------------------------------------------------

(b)       Performance of Covenants. Every covenant and agreement made by Seller
Parties hereunder which is required to be performed at or before Closing shall
be performed to the extent required hereunder as of Closing. Seller shall
provide to Buyer Seller’s certification of compliance with this condition.


(c)          Representations and Warranties. The representations and warranties
of Seller Parties contained in this Agreement and in any exhibit, schedule,
instrument, agreement or other document delivered to Buyer pursuant hereto,
shall be true and correct on and as of the Closing with the same effect as
though such representations and warranties had been made on and as of such
Closing, or such schedules and instruments had been delivered on such date.
Seller shall provide to Buyer Seller’s certification of compliance with this
condition. There shall have been no material adverse change in the Business or
the Assets before the Closing Date.


(d)      Books and Records. Seller shall have provided Buyer with all material
continuing contracts or leases, Tax returns and other financial information
reasonably required by Buyer with respect to its Businesses, and shall have made
available for inspection to Buyer and its agents the Business’s premises, books
and records during Seller’s reasonable business hours.


(e)       No Restraining Order; Litigation. At the Closing Date, there shall be
no injunction, restraining order or decree of any nature of any court or
governmental agency or body of competent jurisdiction that is in effect that, in
Buyer’s sole judgment, restrains or prohibits or restricts in any manner the
consummation of the transactions contemplated hereby or imposes conditions on
such consummation not otherwise provided for herein.


8.2.        Conditions of Seller. The obligations of Seller to consummate the
transactions herein contemplated are subject to the satisfaction on or prior to
the Closing of the conditions set forth herein below, and if Seller shall not
consummate the transactions herein contemplated by reason of the failure of such
conditions to have been satisfied as herein provided, then Seller shall have no
liability to Buyer:


(a)        Performance of Covenants. Every covenant and agreement made by Buyer
hereunder which is required to be performed at or before Closing shall be
performed to the extent required hereunder as of Closing.


(b)          Representations and Warranties. The representations and warranties
of Buyer contained in this Agreement and in any exhibit, schedule, instrument,
agreement or other document delivered to Seller pursuant hereto, shall be true
and correct on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of such Closing, or such
schedules and instruments had been delivered on such date and shall be certified
to by Buyer.


9.         Termination. This Agreement may be terminated prior to Closing by (i)
the mutual written consent of Seller and Buyer, or (ii) by either such Party if
such Party shall have discovered a material error, misstatement, or omission in
the representations and warranties made in this Agreement by the other Party,
which shall not have been cured by such other Party within (10) business days
after written notice to such other Party specifying in detail such asserted
error, misstatement, or omission, or if breach cannot be cured within the (10)
business days that the Party begin to correct the breach within the (10)
business day period and diligently commence the curing of the breach not later
than (30) business days after the expiration of the (10) business day period or
by the Closing Date, whichever first occurs.
 
26

--------------------------------------------------------------------------------

10.          Survival; Indemnity Obligations.


10.1.    Survival. The representations and warranties contained in this
Agreement shall terminate and be of no further force and effect on the date that
is eighteen (18) months after the Closing Date; provided that the
representations and warranties set forth in Section 5.1 (Power and Authority),
Section 5.4 (Due Execution and Delivery), Section 5.5 (Absence of Conflicts and
Consent Requirements), Section 5.6 (Title and Condition of Assets), Section 5.11
(Taxes), Section 5.21 (Brokerage) and Section 5.22(c) (Environmental Laws) shall
survive until the date that is thirty (30) days after the expiration of the
statute of limitations applicable to any claims relating to such representations
and warranties. The covenants contained in this Agreement shall survive the
Closing Date in accordance with their terms. Every schedule or other document
referred to herein and every certificate delivered pursuant hereto shall be
deemed to constitute a representation and warranty made pursuant hereto.


10.2.   Indemnification by Seller Parties. Seller Parties, jointly and
severally, agree to indemnify, defend, save and hold Buyer, and each of Buyer’s
agents, employees, Affiliates, officers, and directors (each individually,
“Buyer Indemnitee”) harmless from and against any and all damages, indebtedness,
obligations, liabilities, losses, expenses, assessments, penalties, fines,
judgments, awards, settlements, costs, fees, expenses or deficiencies of any
nature whatsoever and whether accrued or fixed, known or unknown, absolute or
contingent, matured or un-matured, liquidated or unliquidated, determined or
determinable, on or off-balance sheet, and whether arising in the past, present
or future (including and without limitation, attorneys’ fees and other costs and
expenses incident to any claim, demand, action, suit, arbitration, investigation
or similar proceeding) (collectively, “Losses”) incurred, suffered or sustained
by any Buyer Indemnitee which is caused by, resulting from or arising out of:
(i) any breach of any representation or warranty of any of Seller Parties
contained in Section 5 of this Agreement or in any certificate delivered by any
Seller Parties hereunder; (ii) any breach of any covenant or agreement set forth
herein by any Seller Parties or any non-fulfillment of any obligation of any of
Seller Parties under this Agreement or any exhibit, schedule, certificate or any
other document furnished in connection herewith; and (iii) any Excluded
Liabilities or any Taxes of any of Seller Parties with respect to periods ending
on or prior to the Closing Date. In the event that a Buyer Indemnitee has a
claim for indemnification against the Seller Parties hereunder, the Buyer
Indemnitee shall first proceed against any amount in the Escrow Account. If
there is an insufficient amount available in the Escrow Account, taking into
account all other claims against the Escrow and the amounts remaining in the
Escrow Account, the Buyer Indemnitee may proceed against the Seller Parties.


10.3.     Indemnification by Buyer. Buyer hereby agrees to indemnify, defend,
save and hold Seller Parties harmless from and against any and all damages,
indebtedness, obligations, liabilities, losses, expenses, assessments,
penalties, fines, judgments, awards, settlements, costs, fees, expenses or
deficiencies of any nature whatsoever and whether accrued or fixed, known or
unknown, absolute or contingent, matured or un-matured, liquidated or
unliquidated, (including and without limitation, attorneys’ fees and other costs
and expenses incident to any claim, demand, action, suit, arbitration,
investigation or similar proceeding) incurred, suffered or sustained by any
Seller Party which is caused by, resulting from or arising out of (i) any breach
of any representation or warranty of Buyer contained in Section 6 of this
Agreement; (ii) any breach of any covenant or agreement set forth herein by
Buyer or any non-fulfillment of any obligation of Buyer under this Agreement or
any exhibit, schedule, certificate or any other document furnished in connection
herewith; and (iii) the Assumed Liabilities.
 
27

--------------------------------------------------------------------------------

10.4.      Indemnification Procedures.


(a)    Claims and Responses. A Party seeking indemnification hereunder
(“Indemnitee”) will give prompt written notice (“Claim Notice”) to the Party
from which indemnification is sought (“Indemnitor”) of any claim which it
discovers or of which it receives notice after the Closing (including any claim
or action brought by a third party) and which might give rise to a right of
indemnification by it against Indemnitor under this Agreement (“Claim”), stating
the nature, basis and (to the extent known) estimated amount thereof (the
aggregate amount of such estimate, as it may be modified by such Indemnitee in
good faith from time to time, “Claimed Amount”); provided that the failure to
give prompt notice of such Claim shall not jeopardize any Indemnitee’s right to
indemnification unless such failure shall have materially prejudiced the ability
of Indemnitor to defend such Claim. During the thirty (30) day period commencing
upon receipt by Indemnitor of a Claim Notice from Indemnitee (“Dispute Period”),
Indemnitor may deliver to such Indemnitee a written response (“Response Notice”)
in which Indemnitor (i) agrees that the full Claimed Amount is owed to
Indemnitee, (ii) agrees that part, but not all, of the Claimed Amount is owed to
Indemnitee or (iii) indicates that no part of the Claimed Amount is owed to
Indemnitee. If the Response Notice is delivered in accordance with clauses (ii)
or (iii) of the preceding sentence, the Response Notice shall also contain a
brief description of the facts and circumstances supporting the claim set forth
in such Response Notice that only a portion or no part of the Claimed Amount is
owed to Indemnitee, as the case may be. Any part of the Claimed Amount that is
not agreed to be owed to Indemnitee pursuant to the applicable Response Notice
(or the entire Claimed Amount, if such Response Notice asserts that no part of
the Claimed Amount is owed to Indemnitee) is referred to herein as the
“Contested Amount” (it being understood that the Contested Amount shall be
modified from time to time to reflect any good faith modifications in accordance
with this Agreement by Indemnitee to the Claimed Amount). If a Response Notice
with respect to a Claim Notice is not received by Indemnitee prior to the
expiration of the Dispute Period applicable to such Claim Notice, then
Indemnitor shall be conclusively deemed to have agreed that an amount equal to
the full Claimed Amount set forth in such Claim Notice is owed to Indemnitee.


(b)          Uncontested and Contested Amounts. If a Response Notice with
respect to a Claim Notice agrees that the full Claimed Amount set forth in such
Claim Notice is owed to Indemnitee, or if no Response Notice is received by
Indemnitee from Indemnitor prior to the expiration of the Dispute Period
applicable to such Claim Notice, then (i) the Parties shall cause the Escrow
Agent to release a number of Escrow Shares equal in value to such Claimed Amount
(which value shall be calculated in accordance with the share valuation terms of
Section 3.2, but determined as of the date of release) to Indemnitee from the
Escrow Account, to the extent of the then-outstanding balance of the Escrow
Account, and (ii) subject to the limitations, terms and conditions of this
Agreement and the Escrow Agreement, if the Escrow Account is insufficient to
cover such Claimed Amount in full, then Indemnitor shall pay the shortfall
amount in cash within three (3) Business Days following the earlier of the
delivery of such Response Notice or the expiration of such Dispute Period the
remaining amount due to such Indemnitee. If a Response Notice with respect to a
Claim Notice delivered to Indemnitee during the Dispute Period applicable to
such Claim Notice agrees that part, but not all, of the Claimed Amount set forth
in such Claim Notice is owed to Indemnitee (“Agreed Amount”), then (i) the
Parties shall cause the Escrow Agent to release a number of Escrow Shares equal
in value to such Agreed Amount (which value shall be calculated in accordance
with the share valuation terms of Section 3.2, but determined as of the date of
release) to Indemnitee from the Escrow Account, to the extent of the
then-outstanding balance of the Escrow Account, and (ii) subject to the
limitations, terms and conditions of this Agreement and the Escrow Agreement, if
the Escrow Account is insufficient to cover such Agreed Amount in full, then
Indemnitor shall pay in cash within three (3) Business Days following the
delivery of such Response Notice the remaining amount due to such Indemnitee. If
a Response Notice with respect to a Claim Notice is delivered to Indemnitee
during the Dispute Period applicable to such Claim Notice indicating that there
is a Contested Amount, then Indemnitee and Indemnitor shall negotiate in good
faith for a thirty (30) day period to resolve the dispute related to the
Contested Amount. If Indemnitor and Indemnitee resolve such dispute, such
resolution shall be binding on Indemnitor and Indemnitee, and a settlement
agreement stipulating the amount owed to such Indemnitee (“Stipulated Amount”)
shall be signed by Indemnitee and Indemnitor. Following the execution of such
settlement agreement, the Parties shall cause the Escrow Agent to release the
number of shares equal to the Stipulated Amount (which value shall be calculated
in accordance with the share valuation terms of Section 3.2, but determined as
of the date of release) to Indemnitee from the Escrow Account, to the extent of
the then-outstanding balance of the Escrow Account. Subject to the limitations,
terms and conditions of this Agreement and the Escrow Agreement, if the Escrow
Account is insufficient to cover such Stipulated Amount in full, then Indemnitor
shall pay in cash within three (3) Business Days following the execution of such
settlement agreement (or such shorter period of time as may be set forth in such
settlement agreement) the remaining amount due to such Indemnitee. In the event
that there is a dispute relating to any Claim Notice or Contested Amount that
cannot be settled in accordance herewith (including the time periods set forth
therein), such dispute shall be resolved in accordance with Section 11.17.
 
28

--------------------------------------------------------------------------------

(c)          Escrow Releases. Except for the amount (“Retained Amount”) with
respect to which Buyer shall have, prior to the Escrow expiration date,
previously made a claim pursuant to the procedures set forth in this Section 10
and under the Escrow Agreement and for which the obligations to indemnify, if
any, shall not have been previously satisfied from the Escrow Account
(“Continuing Claim”), within forty five (45) days following the Escrow
expiration date, Buyer shall provide a written statement in reasonable detail of
all Claims to Seller, and Buyer shall direct the Escrow Agent to release to
Seller the remaining shares comprising an amount in the aggregate equal to (i)
the then-outstanding balance of the Escrow Account, minus (ii) the Retained
Amount. As soon as the Continuing Claims are resolved pursuant to the procedures
set forth in this Section 10, Buyer shall direct the Escrow Agent to release any
associated Retained Amount held by the Escrow Agent pursuant to the terms of the
Escrow Agreement to Seller. All payments made from the Escrow Account or
otherwise pursuant to this Section 10 shall be treated by the Parties as an
adjustment to the Purchase Price, and each Party shall file all Tax returns in a
manner consistent with the foregoing.
 
29

--------------------------------------------------------------------------------

(d)        Defense of Third Party Claims. In the case of any Claim by any third
party with respect to which Indemnitor may have liability for indemnification
under this Agreement, Indemnitor shall be entitled to participate in the defense
thereof after written notice from Indemnitor to Indemnitee of its election to
assume such defense within thirty (30) days of receipt of a Claim Notice;
provided that if Indemnitor is Seller, then such Indemnitor shall not have the
right to defend or direct the defense of any such Claim by a third party that
(i) seeks an injunction or other equitable relief against Indemnitee, (ii) seeks
an amount of losses that would reasonably be expected to exceed the amounts for
which Indemnitor is obligated to indemnify, (iii) relates to or arises in
connection with any criminal action or involves claims by any governmental
authority or (iv) would reasonably be expected to have a material adverse effect
on the business or operations of Buyer if decided adversely to Buyer.
Indemnitor’s assumption of such defense will be deemed to be an acknowledgment
of Indemnitor’s obligation to indemnify Indemnitee hereunder against any losses
that may result from such Claim by a third party without reservation of rights.
In the event that Indemnitee controls the defense of any Claim by a third party,
then Indemnitor shall make available to Indemnitee any documents and materials
Indemnitor’s possession or control that are reasonably necessary to the defense
of such Claim. If Indemnitor controls the defense of the Claim by a third party,
then Indemnitee shall make available to Indemnitor any documents and materials
in Indemnitee’s possession or control that are reasonably necessary to the
defense of such Claim. So long as Indemnitor has assumed the defense of any
Claim by a third party in accordance herewith and notified Indemnitee in writing
thereof pursuant hereto: (x) Indemnitee may retain separate co-counsel at its
sole cost and expense and participate in the defense of the Claim by the third
party and (y) Indemnitor will not consent to the entry of any judgment or enter
into any settlement with respect to such Claim by the third party without the
prior written consent of Indemnitee. In the case of any Claim by a third party
where Indemnitor has assumed the defense of such Claim in accordance herewith
and reasonably believes that it would be appropriate to settle such claim using
equitable remedies (i.e., remedies involving the future use of the Assets),
Indemnitor and Indemnitee shall work together in good faith to agree to a
settlement; provided, however, that no Party shall be under any obligation to
agree to any such settlement.


10.5.   Certain Limitations. The liability of any of Seller Parties or Buyer, as
applicable, for indemnification claims under this Agreement shall be limited by
the following: The obligations to indemnify and hold harmless a Party in respect
of a breach of representation, warranty or covenant shall terminate on the
applicable survival date as set forth in Section 10.1, unless, with respect to a
representation, warranty or covenant that terminates following the Closing Date,
an Indemnitee has made a proper claim for indemnification pursuant to this
Section 10 prior to such termination date. If an Indemnitee has made a proper
claim for indemnification pursuant to this Section 10 prior to such termination
date, then such claim will not be extinguished by the passage of the deadlines
set forth in Section 10.1. No Buyer Indemnitee will be entitled to
indemnification pursuant to Section 10.2(i) unless and until the aggregate
amount of all losses subject to such indemnification would exceed, on a
cumulative basis, an amount equal to Ten Thousand Dollars ($10,000) (“Basket”),
and then only to the extent such losses exceed the Basket. In no event shall the
aggregate liability of Seller Parties (i) pursuant to Section 10.2(i) exceed an
aggregate amount equal to the Purchase Price. For purposes of determining any
breach or inaccuracy of any representation or warranty and the amount of any
Losses related thereto, no effect shall be given to any “Material Adverse
Effect” or other materiality qualification in the relevant representation or
warranty. The representations, warranties and covenants of Seller Parties, and
the rights and remedies that may be exercised by Buyer Indemnitees, shall not be
limited or otherwise affected by or as a result of any information furnished to,
or any investigation made by or knowledge of, any of the Buyer Indemnitees or
any of their representatives. Notwithstanding anything to the contrary in this
Agreement, nothing in this Section 10 shall limit the liability of any Party for
fraud or intentional misrepresentation related to the representations and
warranties contained in this Agreement.
 
30

--------------------------------------------------------------------------------

10.6.      Lock-Up Period. Subject to the permitted transfers set forth below in
this Section 10.6, Seller hereby agrees that Seller shall not sell, offer,
pledge, contract to sell, grant any option or contract to purchase, purchase any
option or contract to sell, grant any right or warrant to purchase, lend or
otherwise transfer or encumber, directly or indirectly, any Closing Shares or
Escrow Shares, nor shall Seller enter into any swap, hedging or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Closing Shares or Escrow Shares or other
securities of Buyer, until the first to occur of (i) the two one (21) year
period following the Effective Date, or (ii) the first date after the Effective
Date on which the ten (10) day VWAP of Buyer’s shares on the Nasdaq Stock Market
drops to or below One Dollar and Fifty Cents ($1.50). The foregoing shall not
limit or prevent any transfer from (x) Seller to another Seller Party, (y) for
the purpose of paying an money from Seller of Seller Parties to Buyer, or (z) a
transfer by will or trust upon the death of a Seller Party who is a natural
person to the beneficiaries of that Seller Party. Buyer may impose stop-transfer
instructions with respect to securities subject to the foregoing restrictions
until the end of such period except for subparagraphs (x), (y), and (z) above.


11.          Miscellaneous.


11.1.      Entire Agreement. This document constitutes the entire agreement
between the parties, all oral agreements being merged herein, and supersedes all
prior representations. There are no representations, agreements, arrangements,
or understandings, oral or written, between or among the Parties relating to the
subject matter of this Agreement that are not fully expressed herein.


11.2.    Survival. All representations, warranties, covenants, and agreements of
the parties contained in this Agreement, or in any instrument, certificate,
opinion, or other writing provided for in it, shall survive the Closing.


11.3.    Amendment. The provisions of this Agreement may be modified at any time
by agreement of the Parties. Any such agreement hereafter made shall be
ineffective to modify this Agreement in any respect unless in writing and signed
by the Parties against whom enforcement of the modification or discharge is
sought.


11.4.      Waiver. Any of the terms or conditions of this Agreement may be
waived at any time by the Party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving Party to require
observance, performance or satisfaction either of that term or condition as it
applies on a subsequent occasion or of any other term or condition.
 
31

--------------------------------------------------------------------------------

11.5.      Non-assignability. This Agreement shall not be assigned by any Party
without the prior written consent of the other Parties. Any assignment contrary
to the provisions of this Agreement shall be deemed a default under the
Agreement, allowing the non-defaulting Parties to exercise any available
remedies.


11.6.    Succession. Subject to the provisions otherwise contained in this
Agreement, this Agreement shall inure to the benefit of and be binding on the
successors and permitted assigns of the respective Parties.


11.7.      Parties in Interest. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the Parties and their respective successors
and permitted assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any Party, nor
shall any provision herein give any third persons any right of subrogation or
action against any party to this Agreement.


11.8.      Specific Performance. Each Party’s obligations under this Agreement
are unique. The Parties each acknowledge that, if any Party should default in
performance of the duties and obligations imposed by this Agreement, it would be
extremely impracticable to measure the resulting damages. Accordingly, the
non-defaulting Party, in addition to any other available rights or remedies, may
sue in equity for specific performance, and the Parties each expressly waive the
defense that a remedy in damages will be adequate.


11.9.      Notices. Any notice under this Agreement shall be in writing, and any
written notice or other document shall be deemed to have been duly given (i) on
the date of personal service on the Parties, (ii) on the third business day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed. Any such notice shall be delivered or addressed to the Parties at the
most recent address specified by the addressee through written notice under this
provision. Failure to give notice in accordance with any of the foregoing
methods shall not defeat the effectiveness of notice actually received by the
addressee.


11.10.    Attorneys’ Fees; Prejudgment Interest. If the services of an attorney
are required by any Party to secure the performance of this Agreement or
otherwise upon the breach or default of another Party to this Agreement, or if
any judicial remedy or arbitration is necessary to enforce or interpret any
provision of this Agreement or the rights and duties of any person in relation
thereto, the prevailing Party shall be entitled to reasonable attorneys’ fees,
costs and other expenses, in addition to any other relief to which such Party
may be entitled. Any award of damages following judicial remedy or arbitration
as a result of the breach of this Agreement or any of its provisions shall
include an award of prejudgment interest from the date of the breach at the
maximum amount of interest allowed by law.


11.11.    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if the Parties had all signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.
 
32

--------------------------------------------------------------------------------

11.12.    Captions. All paragraph captions are for reference only and shall not
be considered in construing this Agreement.


11.13.   Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of the
Agreement which can be given effect without the invalid provision shall continue
in full force and effect and shall in no way be impaired or invalidated.


11.14.   Governing Law. The rights and obligations of the Parties shall be
governed and construed in accordance with the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction).


11.15.    Venue. Each Party consents to the jurisdiction of, and any actions
arising under this Agreement shall be heard and resolved in, courts in the State
of Arkansas, County of Cross.


11.16.    Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall whenever possible be cumulative with all other remedies at
law or in equity.


11.17.   Dispute Resolution. Seller and Buyer agree to use their commercially
reasonable efforts to settle any disputes regarding the rights or obligations of
the Parties under this Agreement through negotiation and agreement. Any disputes
that cannot be settled in this manner shall be conclusively determined by
binding arbitration. The arbitration shall be conducted as follows:


(a)        Mediation. In the event of any unresolved disputes concerning the Net
Working Capital or Closing Report (whether the final or estimated versions of
either), Seller and Buyer shall jointly select an independent mediator, who
shall have at least ten (10) years of relevant experience, to mediate such
dispute; provided that if Seller and Buyer fail to jointly select a mediator
within the above specified period, such unresolved dispute will be resolved in
accordance with Section 11.17(b). Within thirty (30) days, or longer if mutually
agreed by Seller and Buyer, following the selection of the mediator, Seller and
Buyer shall meet for one (1) day with the jointly selected mediator in an
attempt to resolve the dispute; provided, however, that such mediation will not
be binding upon any of the Parties. The costs of mediation shall be shared
equally by the Buyer and the Seller Parties.


(b)      Arbitration. Any dispute between the Parties shall be submitted to, and
conclusively determined by, arbitration as agreed to by both Parties and in
accordance with this Section. The provisions of this Section shall not preclude
any Party from seeking injunctive or other provisional or equitable relief in
order to preserve the status quo of the Parties pending resolution of the
dispute, and the filing of an action seeking injunctive or other provisional
relief shall not be construed as a waiver of that Party’s arbitration rights.
The arbitration of any dispute between the Parties to this Agreement shall be
governed by Delaware law.


(c)          Initiation of Arbitration; Selection of Arbitrators; Location of
Arbitration and Applicable Law. In the case of any dispute between the Parties
to this Agreement, the Parties shall agree to initiate binding arbitration
process provided for in this paragraph. Notwithstanding any other provision of
law, in order to be enforceable a demand for arbitration must be served within
sixty (60) days of the date on which a Party discovers, or reasonably should
have discovered facts giving rise to the dispute. Within thirty (30) days of
service of a demand for arbitration, the Parties shall endeavor in good faith to
select a single arbitrator. If they fail to do so within that time period, each
Party shall have an additional period of fifteen (15) days in which to appoint
an arbitrator and those arbitrators within fifteen (15) days shall select an
additional arbitrator. If any Party fails to appoint an arbitrator or if the
arbitrators initially selected by the Parties fail to appoint an additional
arbitrator within the time specified herein, any Party may apply to have an
arbitrator appointed for the Party who has failed to appoint, or to have the
additional arbitrator appointed, by the presiding judge for the Circuit Court of
Cross County, Arkansas. If the presiding judge, acting in his or her personal
capacity, is unable or unwilling to appoint the additional arbitrator, that
arbitrator shall be selected in accordance with Delaware law. Any arbitration
hearing shall be conducted in Wynne, Cross County, Arkansas. The law applicable
to the arbitration of any dispute shall be the law of the State of Delaware,
excluding its conflict of law rules.
 
33

--------------------------------------------------------------------------------

(d)        Arbitration Procedures. Except as otherwise provided in this
paragraph, the arbitration shall be governed by Delaware law. In addition, each
Party may choose, at that Party’s discretion, to request that the arbitrators
resolve any dispositive motions prior to the taking of evidence on the merits of
the dispute. In the event a Party to the arbitration requests that the
arbitrators resolve a dispositive motion, the arbitrators shall receive and
consider any written or oral arguments regarding the dispositive motion, and
shall receive and consider any evidence specifically relating thereto, and shall
render a decision thereon, before hearing any evidence on the merits of the
dispute.


(e)          Limitation on Scope of Arbitrators’ Award or Decision; Costs of
Arbitration; Attorneys’ Fees. Buyer and Seller agree that if the arbitrators
find any disputed claim to be meritorious, the arbitrators shall have the
authority to order legal and/or equitable relief appropriate to the claim, but
that in no event shall the arbitrators have authority to award punitive or
exemplary damages. The Parties shall share equally the costs of the arbitration
and each side shall bear its own attorneys’ fees. However, Buyer and Seller
agree that the arbitrators, in their discretion, may award to the prevailing
Party the costs, including the costs of the arbitration, and attorneys’ fees
incurred by that Party in participating in the arbitration process.


11.18.   Ambiguities. The Agreement has been negotiated at arm’s length between
persons sophisticated and knowledgeable in the matters dealt with herein. Each
Party has been represented by experienced and knowledgeable legal counsel.
Accordingly, any rule of law, or legal decision that would require
interpretation of any ambiguities in this Agreement against the drafting Party
is not applicable and is waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the purpose of the Parties.


[Signature Page Follows]
 
34

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first set forth above.


BUYER
 
SELLER
         
RiceBran Technologies
 
Golden Ridge Rice Mills, LLC
         
By:
/s/ Brent Rystrom
 
By:
/s/ Wayne Wilkison
Name:
Brent Rystrom
 
Name:
Wayne Wilkison
Its:
CEO & President
 
Its:
Member




 
MEMBERS
       
G E Mills LLC
       
By:
/s/ Glen Eaton
 
Name:
Glen Eaton
 
Its:
President
       
/s/ Wayne Wilkison
 
Wayne Wilkison
         
/s/ Wendy Wilkison
 
Wendy Wilkison
 



[Signature Page to Asset Purchase Agreement]
 
35

--------------------------------------------------------------------------------

LIST OF EXHIBITS




Exhibit A           -
Certain Defined Terms





Exhibit B           -
Grant Deed





Exhibit C           -
Escrow Agreement





Exhibit D           -
Employment Agreement





Exhibit E           -
Voting Agreement



LIST OF SCHEDULES




Schedule 1.1(g)           -
Permits





Schedule 1.1(h)           -
Specific Excluded Assets





Schedule 2.1(b)           -
Listed Liabilities





Schedule 2.1(c)           -
Bank Loan





Schedule 2.1(d)           -
Assumed Member Loan





Schedule 3.3(a)           -
Net Working Capital



Disclosure Schedules
 
36

--------------------------------------------------------------------------------

Exhibit A


Certain Defined Terms


Defined Terms
Section
   
Accounts Receivable
1.1(b)
Agreed Amount
10.4(b)
Agreement
Preamble
Assets
1.1
Assigned Contracts
1.1(f)
Assigned Lease
1.1(f)
Assumed Liabilities
2.1
Assumed Member Loan
2.1(d)
Bank Loan
2.1(c)
Basket
10.5
Business
Recital A
Buyer
Preamble
Buyer Indemnitee
10.2
Claim
10.4(a)
Claimed Amount
10.4(a)
Claim Notice
10.4(a)
Closing
4
Closing Consideration
3.1
Closing Date
4
Closing Report
3.3(b)
Closing Shares
3.2
COBRA
5.17(c)
Code
3.4
Confidential Information
7.8
Contested Amount
10.4(a)
Continuing Claim
10.4(c)
Current Assets
3.3(c)
Current Liabilities
3.3(c)
Determination Date
3.3(b)
Disclosure Schedules
5
Dispute Period
10.4(a)
Environmental Laws
5.22(c)
Escrow Account
3.1
Escrow Agreement
3.1
Escrow Shares
3.2
Estimated Net Working Capital Statement
3.3(a)
Excluded Assets
1.2
Excluded Liabilities
2.2

 
37

--------------------------------------------------------------------------------



Defined Terms
Section
   
Facility
1
FDA
5.12
Final Closing Report
3.3(b)
Final Net Working Capital
3.3(b)
Financial Statements
5.13
GAAP
3.3(a)
Grant Deed
1.1(e)
Indemnitee
10.4(a)
Indemnitor
10.4(a)
Intangible Assets
1.1(h)
Inventory
1.1(c)
Knowledge
5
Lease
5.22(b)
Leased Real Property
5.22(b)
Losses
10.2
Material Adverse Effect
5.20(a)
Material Contracts
5.9
Net Working Capital
3.3(c)
Permits
1.1(g)
Purchase Price
3.1
Real Property
1.1(e)
Response Notice
10.4(a)
Retained Amount
10.4(c)
Review Period
3.3(b)
Seller
Preamble
Seller Products
5.25
Stipulated Amount
10.4(b)
Target Net Working Capital
3.3(a)
Taxes
5.11
Treasury Regulations
3.4
Voting Agreement
7.7
VWAP
3.2
WARN Act
5.17(a)





38

--------------------------------------------------------------------------------